Name: Commission Implementing Regulation (EU) 2017/1223 of 5 July 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Tomme de Savoie (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  regions of EU Member States;  marketing
 Date Published: nan

 7.7.2017 EN Official Journal of the European Union L 174/14 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1223 of 5 July 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Tomme de Savoie (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined France's application for the approval of amendments to the specification for the protected geographical indication Tomme de Savoie registered under Commission Regulation (EC) No 1107/96 (2). (2) By letter of 23 November 2015, the French authorities notified the Commission that transitional periods under Article 15(4) of Regulation (EU) No 1151/2012, ending on 31 December 2017 and 31 October 2025, had been granted to operators that are established on their territory and meet the conditions of that Article in accordance with the Order of 29 October 2015 on the protected geographical indication Tomme de Savoie published on 7 November 2015 in the Official Journal of the French Republic. During the national objection procedure, one operator lodged an objection concerning the 50 % minimum share of coarse green fodder in the dairy cows' basic ration for at least 150 days per year. Furthermore, four operators lodged an objection concerning the farmers' 75 % minimum share of dairy cows from the Abondance, MontbÃ ©liarde or Tarentaise breeds on their farms. The reason given was that time was needed for their holdings to be adapted. Those operators have legally marketed Tomme de Savoie continuously for at least the 5 years prior to lodging the application. The transitional period ending 31 December 2017 applies to Le Seysselan GAEC, Vallod, 74910 SEYSSEL and the transitional period ending 31 October 2025 applies to La Ferme de Combette EARL, Les Airelles GAEC, La Ferme des 3 Quartiers EARL and La Ferme de la Ville GAEC. (3) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union as required by Article 50(2)(a) of that Regulation (3). (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Tomme de Savoie (PGI) are hereby approved. Article 2 The protection provided under Article 1 is subject to the transitional period granted by France pursuant to the Order of 29 October 2015 on the protected geographical indication Tomme de Savoie, published on 7 November 2015 in the Official Journal of the French Republic under Article 15(4) of Regulation (EU) No 1151/2012, to operators meeting the conditions of that Article. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2017. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (OJ L 148, 21.6.1996, p. 1). (3) OJ C 58, 23.2.2017, p. 30.